Petition for a peremptory or alternative order of mandamus directing reinstatement to membership in a membership corporation. Order denying application reversed on the law and the facts, with costs, and application granted to the extent of directing the issuance of an alternar tive mandamus order. The respondent has no power under its constitution or by-laws, or under applicable statutes, to levy an assessment agains its members. (Matter of Monroe Chapter, Order of Eastern Star, 132 Misc. 109; Thompson v. Wyandanch Club, 70 id. 299; Bray v. Grand Lodge Knights of Pythias, 121 id. 764.) The disputed facts arising as a consequence of denials in the answer to the petition should be resolved under an alternative mandamus order. If the facts be resolved in favor of the petitioner and it appear that it was expelled for failure to pay the assessment, although it was ready and willing to pay its guarantee fund and other obligations, it should be reinstated to membership in the respondent. Lazansky, P. J., Young, Carswell, Johnston and Taylor, JJ., concur.